67 Ill. 2d 390 (1977)
368 N.E.2d 110
COUNTY OF DU PAGE, Petitioner,
v.
E & E HAULING, INC., et al., Respondents.
No. 49831.
Supreme Court of Illinois.
Supervisory order entered September 22, 1977..
*391 J. Michael Fitzsimmons, State's Attorney, of Wheaton, for petitioner.
Jenner & Block, of Chicago (Thomas W. McNamara and Jayne W. Barnard, of counsel), for respondents.
Supervisory order entered.
PER CURIAM:
The motion by petitioner for leave to file a petition for an original writ of mandamus or prohibition is denied.
From the papers before us, it appears that the Honorable Philip F. Locke, a judge of the Eighteenth Judicial Circuit, denied a motion for change of venue in cause No. 77 MR 167 in the circuit court of Du Page County. It appears that the motion was in proper form, was filed before the judge had ruled on any issue of substance, and alleged under oath that the judge was prejudiced against the zoning officer of the County of Du Page, which was the defendant in said cause. The right to a change of venue was absolute, and the judge had no discretion to deny the motion.
In the exercise of this court's supervisory jurisdiction, it is ordered that the Honorable Philip F. Locke enter an order in said cause granting the defendant's motion for a change of venue.
Supervisory order entered.